DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action consists of a restriction requirement (paragraphs 5-18) and two election-of-species requirement (paragraphs 19-25).  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
Claims 1-15 are pending.
Restriction Requirement
Restriction to one of the following four (4) inventions is required under 35 U.S.C. 121:
Invention I	Claims 1-10, directed to a transdermal therapeutic system comprising (1) a pressure-sensitive adhesive layer that comprises a drug, (2) a pressure-sensitive layer that does not comprise a drug, and (3) a separating layer, classified primarily in A61K 9/7084 (CPC 2021.02); or
Invention II	Claim 11, a method of making a transdermal therapeutic system comprising the selection of a pressure-sensitive adhesive polymer and the use of a sacrificed intermediate carrier, classified primarily in A61L 15/58 (CPC 2021.02); or
Invention III	Claims 12-14, a kit-of-parts comprising (1) a central compartment (first part) comprising (i) a pressure-sensitive adhesive layer that comprises a drug and (ii) a separating layer, and (2) a pressure-sensitive overplaster (second part) that does not comprise a drug and comprises an intermediate carrier, classified primarily in A61L 2300/608 (CPC 2021.02); or
Invention IV
The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.  MPEP § 806.05(f).  In the instant case, the process of Invention II requires an intermediate carrier, which is removed (sacrificed).  However, the product of Invention I can be made using a materially different process, namely, a process that does not utilize an intermediate carrier.  For example, the central compartment could be laminated directly onto the overplaster, thereby eliminating the need for the intermediate carrier.  Accordingly, it is appropriate to restrict between Inventions I and II.
Inventions I and III are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design and/or mode of operation from one another.  The product of Invention III requires assembly and the use of a sacrificial intermediate carrier.  In contrast, the product of Invention I has no intermediate carrier and requires no assembly.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Accordingly, it is appropriate to restrict between Inventions I and III.  
Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a process that is materially different from Invention IV.  Specifically, the central compartment of Invention III can first be adhered to the skin of the user.  Thereafter, the intermediate carrier is removed from the overplaster, which is applied to the central compartment already on the user’s skin.  Accordingly, it is appropriate to restrict between Inventions III and IV.  
Inventions II and IV are respectively directed to a process of making and a process of using.  “Where claims to all three categories, product, process of making, and process of use, are included in a national application, a three way requirement for restriction can only be made where the process of making is distinct from the product.”  37 CFR 1.141; see also MPEP § 806.05(i).  Because a showing of distinctness was made between Invention II (the process of making) and Invention I (the product); see supra para. 7; there must be distinctness between Inventions II and IV.  Accordingly, it is appropriate to restrict between Inventions II and IV.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
Election-of-Species Requirement
The two election-of-species requirements set forth below apply regardless of which invention (Invention I, II, III, or IV) is elected pursuant to the restriction requirement set forth supra.  This facilitates expedited examination of the non-elected Inventions, in the event that one or more of the non-elected Inventions qualifies for rejoinder at a later stage of examination.
First, Applicant is required to elect one species of pressure-sensitive adhesive (PSA) polymer for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to the last paragraph of claim 1, which recites various species of PSA polymer.  An example of a proper election of species is as follows: “Applicant elects non-amine-resistant, highly water vapor-permeable polysiloxane as the species of PSA polymer.”  Currently, no claim is generic in regard to PSA polymers.
Second, Applicant is required to elect one species of neutral oil for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 2 and 14 are generic in regard to neutral oils.
There is an examination and search burden for the patentably distinct species identified above due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
27 February 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611